[Cite as State v. Troyer, 2019-Ohio-4929.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                    :         OPINION

                   Plaintiff-Appellee,             :
                                                             CASE NO. 2019-T-0036
         - vs -                                    :

 CHRISTOPHER RAY TROYER,                           :

                   Defendant-Appellant.            :


 Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 2018 CR
 00411.

 Judgment: Appeal dismissed.


 Dennis Watkins, Trumbull County Prosecutor, Ashleigh Musick, Assistant Prosecutor,
 and Michael J. Fredericka, Assistant Prosecutor, Administration Building, Fourth Floor,
 160 High Street, Warren, OH 44481-1092 (For Plaintiff-Appellee).

 Michael A. Partlow, 112 S. Water Street, Suite C, Kent, OH 44240 (For Defendant-
 Appellant).



MARY JANE TRAPP, J.

        {¶1}      Appellant, Christopher Ray Troyer (“Mr. Troyer”), appeals the judgment of

the Trumbull County Court of Common Pleas sentencing him to 120 days of incarceration

but expressly not granting him any jail-time credit.

        {¶2}      Mr. Troyer argues that the trial court erred as a matter of law in failing to

grant him jail-time credit. After a careful review of the record and pertinent law, we find
Mr. Troyer’s appeal is moot because he has completed his jail sentence. Thus, we

dismiss Mr. Troyer’s appeal.

                         Substantive and Procedural History

       {¶3}   On April 28, 2016, a complaint was filed in the Girard Municipal Court

charging Mr. Troyer with theft, a fifth-degree felony, in violation of R.C. 2913.02(A)(3).

The municipal court issued a warrant for Mr. Troyer’s arrest, but it appears he was not

arrested until nearly two years later on April 22, 2018. In May of 2018, the municipal court

bound the case over to the Trumbull County Court of Common Pleas.

       {¶4}   On June 14, 2018, the Trumbull County Grand Jury indicted Mr. Troyer on

a single count of theft from a person in a protected class, a fourth-degree felony, in

violation of R.C. 2913.02(A)(3) and (B)(3). The trial court issued an arrest warrant on July

20, 2018 as a result of Mr. Troyer’s failure to appear for his arraignment, and the warrant

was executed at the Mercer County Jail in Pennsylvania on November 13, 2018. Mr.

Troyer entered an initial plea of not guilty and posted bond.

       {¶5}   The trial court issued a second arrest warrant on December 18, 2018 as a

result of Mr. Troyer’s failure to appear for a scheduled pretrial hearing. Mr. Troyer was

arrested two days later and posted bond. The trial court issued a third arrest warrant on

March 19, 2019 as a result of Mr. Troyer’s failure to appear for the rescheduled pretrial.

Mr. Troyer was arrested on March 26, 2019.

       {¶6}   Two days later, on March 28, 2019, Mr. Troyer appeared with counsel and

entered a plea of guilty to an amended indictment of theft, a first-degree misdemeanor, in

violation of R.C. 2913.02(A)(1) and (B).




                                             2
       {¶7}     According to the state, the factual basis for the guilty plea was that Loretta

Edl gave money to Mr. Troyer to complete various home improvement projects around

her home. After receipt of the money, Mr. Troyer started a few of the projects but did not

complete them. Mr. Troyer confirmed the state’s factual basis at the plea hearing.

       {¶8}     The trial court accepted his plea of guilty, found him guilty, and ordered a

presentence investigation. At the sentencing hearing held on May 14, 2019, the trial court

sentenced Mr. Troyer to 120 days of incarceration at the Trumbull County Jail and ordered

him to pay court costs in an unspecified amount and restitution to the victim in the amount

of $650. The trial court expressly found that Mr. Troyer would not receive credit for time

served.     The trial court subsequently issued an entry memorializing Mr. Troyer’s

sentence.

       {¶9}     Following issuance of the sentencing entry, Mr. Troyer filed a motion for jail-

time credit. Prior to the trial court’s ruling on the motion, Mr. Troyer also filed a notice of

appeal of the trial court’s sentencing entry.

       {¶10} Mr. Troyer filed a motion with this court requesting a limited remand for the

trial court to rule on his motion for jail-time credit, which we granted. On limited remand,

the trial court denied Mr. Troyer’s motion for jail-time credit. Mr. Troyer then filed a motion

for an appeal bond and for a stay of execution of his sentence pending appeal, which the

trial court also denied. Mr. Troyer did not file a motion in this court to stay execution of

his sentence.

       {¶11} Mr. Troyer raises the following assignment of error:

       {¶12} “The trial court erred, as a matter of law, by sentencing appellant to a term

of incarceration without granting jail time credit.”




                                                3
                                          Mootness

       {¶13} As an initial matter, the state argues that Mr. Troyer’s appeal should be

dismissed because Mr. Troyer has fully served his jail sentence. We agree.

                                  The Mootness Doctrine

       {¶14} In State v. Wilson, 41 Ohio St.2d 236 (1975), the Supreme Court of Ohio

set forth the general rule that “[w]here a defendant, convicted of a criminal offense, has

voluntarily paid the fine or completed the sentence for that offense, an appeal is moot

when no evidence is offered from which an inference can be drawn that the defendant

will suffer some collateral disability or loss of civil rights from such judgment or conviction.”

(Emphasis added.) Id. at syllabus.

       {¶15} In State v. Golston, 71 Ohio St.3d 224 (1994), the court adopted a

conclusive presumption that “[a] person convicted of a felony has a substantial stake in

the judgment of conviction which survives the satisfaction of the judgment imposed upon

him or her. Therefore, an appeal challenging a felony conviction is not moot even if the

entire sentence has been satisfied before the matter is heard on appeal.” (Emphasis

added.) See Cleveland Hts. v. Lewis, 129 Ohio St.3d 389, 2011-Ohio-2673, ¶19, quoting

Golston at syllabus.     Thus, the court limited the holding in Wilson to appeals from

misdemeanor convictions in which the appellant has voluntarily completed the sentence

and in which no collateral consequences resulted from the conviction. Id., citing Golston

at 227.

       {¶16} In Lewis, the Supreme Court of Ohio clarified what it means to “voluntarily

complete a sentence” for purposes of the mootness doctrine, holding that “[t]he

completion of a sentence is not voluntary and will not make an appeal moot if the




                                               4
circumstances surrounding it demonstrate that the appellant neither acquiesced in the

judgment nor abandoned the right to appellate review, that the appellant has a substantial

stake in the judgment of conviction, and that there is subject matter for the appellate court

to decide.” Id. at syllabus.

       {¶17} According to the court, “a misdemeanant who contests charges at trial and,

after being convicted, seeks a stay of execution of sentence from the trial court for the

purpose of preventing an intended appeal from being declared moot and thereafter

appeals the conviction objectively demonstrates that the sentence is not being served

voluntarily, because no intent is shown to acquiesce in the judgment or to intentionally

abandon the right of appeal.” Id. at ¶23. In addition, such circumstances “demonstrate

that the appellant has ‘a substantial stake in the judgment of conviction,’ * * * so that there

is ‘subject matter for the court to decide.’” Id., quoting Wilson at 237 and In re S.J.K., 114

Ohio St.3d 23, 2007-Ohio-2621, ¶9.

       {¶18} It is reversible error for an appellate court to consider the merits of an appeal

that has become moot after the defendant has voluntarily satisfied the sentence. Id. at

¶18, citing State v. Berndt, 29 Ohio St.3d 3, 4 (1987).

                               Jail-Time Credit and Mootness

       {¶19} In State ex rel. Gordon v. Murphy, 112 Ohio St.3d 329, 2006-Ohio-6572,

the Supreme Court of Ohio determined that an appeal of a judgment dismissing a petition

for a writ of mandamus to compel a judge to rule on a pending motion for jail-time-credit

was moot where the defendant had been released from confinement. Id. at ¶1, 6; see

also State ex rel. Compton v. Sutula, 132 Ohio St.3d 35, 2012-Ohio-1653, ¶5. Thus, this

court and others have generally held that once a defendant has served his or her




                                              5
sentence and has been released from confinement, any error related to the calculation of

jail-time credit is moot. See, e.g., State v. Field, 11th Dist. Geauga No. 2016-G-0066,

2016-Ohio-5885, ¶4; State v. Eleyet, 2d Dist. Miami No. 2018-CA-1, 2018-Ohio-4879, ¶3;

State v. Swain, 4th Dist. Washington No. 13CA16, 2015-Ohio-1137, ¶9; State v. Lucas,

5th Dist. Guernsey No. 18 CA 10, 2018-Ohio-3227, ¶9; State v. Feagin, 6th Dist. Huron

No. H-12-014, 2013-Ohio-1837, ¶4; Cleveland v. Pavlick, 8th Dist. Cuyahoga No. 91232,

2008-Ohio-6164, ¶4; State v. Mastrodonato, 12th Dist. Butler No. CA2018-01-002, 2018-

Ohio-4004, ¶4. The Second District has applied this general rule even when the appellant

requested a stay that was denied. See Eleyet at ¶3.

                                          Analysis

       {¶20} In this case, Mr. Troyer pleaded guilty to a first-degree misdemeanor, and

the court sentenced him on May 14, 2019 to 120 days in jail along with restitution and

court costs. Mr. Troyer’s sole assignment of error relates to the trial court’s failure to grant

him jail-time credit. Although Mr. Troyer filed a motion to stay execution of his jail

sentence, the trial court denied it. By our calculation, Mr. Troyer was released from jail

on or about September 12, 2019.

       {¶21} Given these facts, Mr. Troyer’s appeal is moot.              First, Mr. Troyer’s

completion of his jail sentence was not “involuntary” pursuant to Lewis. While Mr. Troyer

did not “acquiesce in the judgment” or “abandon the right to appellate review,” he did not

maintain a “substantial stake in the judgment of conviction” so that “there is subject matter

for the court to decide.” (Emphasis added.) Lewis at ¶23, quoting Wilson at 237 and In

re S.J.K. at ¶9.




                                               6
       {¶22} For example, in Lewis, the Supreme Court of Ohio noted that the appellant’s

“sole assignment of error related to the court’s finding of guilt, and the appellate court

could have provided redress of his claim that he had been wrongfully convicted,

notwithstanding the completion of the sentence.” Id. at ¶24.

       {¶23} By contrast, jail time credit issues concern the length of the sentence, not

the underlying conviction. Field at ¶4, citing Feagin at ¶4. Mr. Troyer’s assertion that the

trial court erred in determining the length of his sentence is a moot issue because this

court cannot grant relief subsequent to the completion of the sentence if the underlying

conviction itself is not at issue. State v. Beamon, 11th Dist. Lake No. 2000-L-160, 2001

WL 1602656, *1 (Dec. 14, 2001). Even if we found Mr. Troyer’s assignment of error to

have merit, we cannot restore to Mr. Troyer any time that he improperly spent in jail. See

Eleyet at ¶3; State v. Nixon, 11th Dist. Portage Nos. 2019-P-0037 & 2019-P-0039, 2019-

Ohio-4322, ¶8 (“Once an offender completes his prison sentence, any alleged error

regarding calculation of jail-time credit becomes moot since * * * there is no available

remedy to be granted”).

       {¶24} Second, Mr. Troyer will not suffer “collateral disability or loss of civil rights

from such judgment or conviction.” Wilson at syllabus. A collateral disability is an adverse

legal consequence of a conviction or judgment that survives despite the court's sentence

having been satisfied or served. In re S.J.K. at ¶10. For example, a person may be

subject to further penalties or disabilities under state or federal law even after a judgment

has been satisfied. Id.

       {¶25} Here, Mr. Troyer has fully served the jail sentence imposed for pleading

guilty to the misdemeanor offense. Mr. Troyer is not subject to any post-release control




                                              7
obligations that could subject him to consequences upon violation. See, e.g., State v.

Roberts, 2d Dist. Champaign No. 2016-CA-8, 2017-Ohio-481, ¶15. Thus, even if we

found Mr. Troyer’s assignment of error to have merit, there is no ongoing or future penalty

from which this court can grant relief. See Field at ¶4, citing Cleveland v. Pavlick, 8th

Dist. Cuyahoga No. 91232, 2008-Ohio-6164, ¶6.

         {¶26} While there is no indication in the record that Mr. Troyer has paid his court

costs or restitution to the victim, this does not affect the mootness of his appeal. In State

v. Cart, 11th Dist. Trumbull No. 2008-T-0120, 2009-Ohio-4621, the appellant had already

served his jail term but apparently had not paid his fine. Id. at ¶9, fn. 2. We determined

his sentence had not been completed, and thus, his appeal was not moot. Id. However,

the appellant in Cart sought to discharge his jail sentence, fines, and court costs. See id.

at ¶9.

         {¶27} By contrast, in State v. Collins, 7th Dist. Mahoning No. 12 MA 157, 2013-

Ohio-5642, the Seventh District found an appeal to be moot even where the appellant

had not paid his fine or court costs, since he had completed his jail sentence and his

appeal only challenged the length of his jail sentence, not his conviction or his fine. Id. at

¶12-15.

         {¶28} Here, Mr. Troyer has completed his jail sentence, and his sole assignment

of error relates only to the trial court’s failure to give him jail-time credit. As in Collins, his

appeal is moot.

         {¶29} Mr. Troyer acknowledges that he “will certainly have been released by the

time a decision is reach by this Court,” but asserts it was “unavoidable due to the short

nature of the sentence in question.” When there is insufficient time for a direct appeal to




                                                8
challenge a jail-time credit issue, however, it appears that an appellant’s remedy is to file

a habeas corpus petition. See Feagin at ¶5, citing Murphy at ¶5 and State ex rel. Rudolph

v. Horton, 119 Ohio St.3d 350, 2008-Ohio-4476, ¶3.

                                  Exception to Mootness

       {¶30} Mr. Troyer argues that his appeal is not moot because “this issue is easily

capable of repetition in trial courts throughout the jurisdiction of this Court.” The Supreme

Court of Ohio has recognized an exception to the mootness doctrine for cases that are

“capable of repetition, yet evading review.” See Murphy at ¶6, quoting Spencer v. Kemna,

523 U.S. 1, 17 (1998) and Larsen v. State, 92 Ohio St.3d 69, 70 (2001). This exception

applies only in rare situations where “(1) the challenged action [is] in its duration too short

to be fully litigated prior to cessation or expiration, and (2) there [is] a reasonable

expectation that the same complaining party [will] be subject to the same action again.”

(Citations omitted.) Spencer at 17.

       {¶31} Contrary to Mr. Troyer’s assertion, the exception only applies if there is a

reasonable expectation that he will be subject to the same action, not other appellants.

See Murphy at ¶6. Further, courts have found that this exception does not apply to claims

for jail-time credit because there is no reasonable expectation an offender will be subject

to the same action again. See, e.g., State v. Barnes, 12th Dist. Warren No. CA2015-01-

005, 2015-Ohio-3523, ¶8, citing Murphy, at ¶6.

       {¶32} Based on the foregoing, Mr. Troyer’s appeal is dismissed.



CYNTHIA WESTCOTT RICE, J.,
MATT LYNCH, J.,
concur.



                                              9